Appellant complains in his motion because of the trial court's failure to charge on an abandonment of appellant's purpose of theft while in the burglarized house, and the use of excessive force in relieving himself from the custody of Mr. Foerster, he claiming that an abandonment of such original purpose being shown by appellant's efforts to escape, and that an assault made by him in such effort should have raised the issue of murder without malice and aggravated assault. In support of this contention we are cited to the case of Cox v. State, 123 S.W. 696, which holds in effect that though an intruder, who entered a house for an unlawful purpose, abandoned such purpose and sought to escape from the house before being pursued, such intruder could resist pursuit and assault upon him, and retain his right of self-defense. In such case the intruder claimed an appointment with the wife of one Fuller, and upon entry of the house and ascertainment of the absence of the woman with whom he claimed an engagement, he was seen by Fuller who immediately attacked Cox, and was cut by Cox with a knife. Upon the trial of Cox, he testified that he had abandoned the original purpose of his presence in Fuller's house, and, when endeavoring to flee, he was attacked by Fuller, and he cut him in self-defense. This court held that under this state of facts the trial court should have charged on the right of self-defense accruing to Cox on account of the issue of his abandonment of his original purpose.
There is no such testimony in this case. Under all the testimony herein appellant entered Mr. Foerster's home for the purpose of theft; he was in the act of stealing when discovered, and had taken Mrs. Foerster's pocketbook and emptied it in search of valuables.
Art. 1222, sub. 8, P.C., reads as follows:
"8. In cases of burglary and theft by night, the homicide is justifiable at any time while the offender is in the building or at the place where the theft is committed, or is within reach of gunshot from such place or building."
Under this subdivision a burglar or nighttime thief engaged in such unlawful practice not only forfeits his right of self-defense as long as he remains on the property, but within gunshot reach therefrom in his flight. *Page 452 
In the case of Whitten v. State, 29 Tex. Ct. App. 504,  16 S.W.2d 296, it is said:
"Under our law it makes no difference whether the party has abandoned the property and is fleeing from the place of the theft. If he be shot while he is still within reach of gunshot from that place, the homicide is justifiable. It seems to us plain that our statute admits of no other construction."
Appellant had forfeited his right of self-defense while engaged in his unlawful act and in gunshot distance therefrom in his flight. Under the statute it being justifiable to take his life, and such lack of the right of self-defense continued until in his flight he was out of gunshot range.
Therefore, we hold first, that there is no testimony of any kind present herein to show an abandonment of appellant's original purpose of burglary and theft at nighttime, and, again, it is shown that he was not out of gunshot range of Mr. Foerster when the deceased engaged in the effort to apprehend this appellant, and therefore appellant had no right under the law to resist Mr. Foerster and take his life.
So believing, this motion will be overruled.